                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                 UNITED STATES DISTRICT COURT

                                   7
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   KARI MILLER, et al.,
                                  11                  Plaintiffs,                                  No. C 19-00698 WHA

                                  12           v.
Northern District of California
 United States District Court




                                  13   PETER THOMAS ROTH, LLC, et al.,                             ORDER DENYING MOTION
                                                                                                   FOR CLASS CERTIFICATION
                                  14                  Defendants.

                                  15

                                  16                                         INTRODUCTION

                                  17        In this false advertising action about cosmetics, plaintiffs move to certify four classes.

                                  18   For the following reasons, the motion is DENIED AS MOOT WITHOUT PREJUDICE.

                                  19                                           STATEMENT

                                  20        Defendants Peter Thomas Roth, Designs, Global, and Labs LLC (“PTR Labs”) market

                                  21   specialty skincare products. Two of their product lines, the Water Drench and Rose Stem Cell,

                                  22   are at issue here. The Water Drench Products contain hyaluronic acid which, as PTR Labs

                                  23   advertises, attracts and retains up to one thousand times its weight in water from moisture in

                                  24   the atmosphere. PTR Labs also advertise the Rose Stem Cell line with the buzzwords “bio

                                  25   repair,” “reparative,” “rejuvenates,” and “regenerates,” (Dkt. No. 65 at 2, 3, 10).

                                  26        Plaintiff Kari Miller reportedly purchased a PTR Labs Water Drench product after

                                  27   hearing an ad proclaiming the hyaluronic acid’s exceptional water retention, believing the

                                  28   product a superior skin hydrator. Plaintiff Samantha Paulson reportedly purchased a PTR Labs
                                   1   Rose Stem Cell Gel Mask after seeing words like “bio repair,” “rejuvenates,” and

                                   2   “regenerates,” concluding the product might help the appearance of a facial scar. Plaintiffs

                                   3   contend both ads are false or misleading and filed suit under, among others, California’s Unfair

                                   4   Competition Law, Cal. Bus. & Prof. Code § 17200 et seq. (Dkt. No. 65 at 6–8, 9, 12–13).

                                   5         Plaintiffs seek to certify four classes, two sets for each of the challenged ads: (1) a Rule

                                   6   23(b)(2) class for injunctive and declaratory relief; and (2) a Rule 23(c)(4) class to find liability

                                   7   in support of later litigation regarding monetary relief. Plaintiff Miller seeks to lead the two

                                   8   classes based upon the Water Drench products:

                                   9                Water Drench Class: All purchasers of the Water Drench Products in California
                                                    since December 28, 2014.
                                  10

                                  11         Plaintiff Paulson seeks to lead the two classes based upon the Rose Stem Cell Products:

                                  12                Rose Stem Cell Class: All purchasers of the Rose Stem Cell Products California
Northern District of California
 United States District Court




                                                    since December 28, 2014.
                                  13

                                  14         This order follows full briefing and oral argument.

                                  15                                             ANALYSIS

                                  16         Plaintiffs seek class certification of their § 17200 claims to obtain a declaration of

                                  17   liability and injunction. They do not seek restitution now, acknowledging individual

                                  18   calculation issues. Nor do plaintiffs seek class certification of the remainder of their claims

                                  19   (Dkt. No. 65 at 1). Proceeding in parallel with class and individual claims seems unnecessarily

                                  20   complex.

                                  21         In suits by private citizens, §17200 provides that:

                                  22                Any person who engages, has engaged, or proposes to engage in unfair
                                                    competition may be enjoined in any court of competent jurisdiction. The court
                                  23                may make such orders or judgments . . . as may be necessary to prevent the use or
                                                    employment by any person of any practice which constitutes unfair
                                  24                competition . . . or as may be necessary to restore to any person in interest any
                                                    money or property, real or personal, which may have been acquired by means of
                                  25                such unfair competition.
                                  26   § 17203 (emphasis added). “[A]n injunction under the UCL . . . against deceptive advertising

                                  27   practices is clearly for the benefit of the general public.” And though California’s Proposition

                                  28   64 limited private citizen standing to sue under § 17200 to those who those who have relied on
                                                                                        2
                                   1   and suffered injury-in-fact from an ad, “public injunctive relief remains a remedy available to

                                   2   private plaintiffs under the UCL . . . .” On the other hand, where once a plaintiff could file a

                                   3   “representative action” for “disgorgement and/or restitution on behalf of persons other than or

                                   4   in addition to the plaintiff” without filing a class action, Proposition 64 now requires such

                                   5   “representative claims to be brought as class actions.” McGill v. CitiBank, N.A., 393 P.3d 85,

                                   6   90, 93 (Cal. 2017) (citations omitted).

                                   7         Simply put, § 17200 provides for injunction and restitution. A private plaintiff may

                                   8   request a statewide injunction without a class, but must file a class action to obtain restitution

                                   9   for a class of consumers. Thus, plaintiffs’ present goals can be achieved without class

                                  10   certification. The requested liability finding and injunction are “for the benefit of the general

                                  11   public” and require no class. Class certification will be needed only if plaintiffs win and seek

                                  12   restitution “on behalf of” others, i.e. a class of consumers. See ibid. So this case may proceed
Northern District of California
 United States District Court




                                  13   without class certification — the question is whether it should.

                                  14         This implicates the so-called “one-way intervention” problem. Such delay of class

                                  15   certification can do injustice, where, for example “[a] victory by the plaintiff would be

                                  16   followed by an opportunity for other members of the class to intervene and claim the spoils

                                  17   [but] a loss by the plaintiff would not bind other members of the class.” Fireside Bank v.

                                  18   Superior Ct., 155 P.3d 268, 274 (Cal. 2007). Indeed, our court of appeals has recognized that

                                  19   Federal Rule of Civil Procedure 23 was adopted, in part, “to prevent one-way intervention” —

                                  20   that is, the intervention of a plaintiff in a class action after an adjudication favoring the class

                                  21   has taken place.” Schwarzchild v. Tse, 69 F.3d 293, 295 (9th Cir. 1995).

                                  22         But, as our court of appeals demonstrated in Schwarzchild, one-way intervention is not

                                  23   prohibited. Indeed, certain situations call for its careful use:

                                  24                 [T]he strongest argument for forbidding post-judgment class certification is that
                                                     pre-judgment certification and notice to the class are necessary to protect the
                                  25                 defendant from future suits by potential members of the class. But that rationale
                                                     disappears when the defendant himself moves for summary judgment before a
                                  26                 decision on class certification. In such a situation, the defendants assume the risk
                                                     that a judgment in their favor will not protect them from subsequent suits by other
                                  27                 potential class members, for only the slender reed of stare decisis stands between
                                                     them and the prospective onrush of litigants.
                                  28
                                                                                         3
                                   1   Id. at 297. Here, PTR Labs moved for summary judgment promptly after plaintiffs filed for

                                   2   class certification. Defendants have weighed the options and chosen to attack early, rather than

                                   3   wait to bind a class to their victory. Moreover, defendants have explicitly agreed to waive their

                                   4   protections against one-way intervention for the purposes of this plan (Dkt. No. 99).

                                   5                                           CONCLUSION

                                   6         In sum, plaintiffs’ false advertising claims will proceed individually against PTR Labs

                                   7   because they can obtain their requested liability determination and statewide injunction against

                                   8   PTR Labs’ challenged ads without certifying a class. The need for a class to distribute

                                   9   restitution will be addressed if plaintiffs succeed individually on the merits. Because class

                                  10   certification does not advance plaintiffs’ claims for relief, the motion for class certification is

                                  11   DENIED AS MOOT WITHOUT PREJUDICE.

                                  12
Northern District of California
 United States District Court




                                  13        IT IS SO ORDERED.

                                  14

                                  15   Dated: January 21, 2020.

                                  16
                                                                                                    WILLIAM ALSUP
                                  17                                                                UNITED STATES DISTRICT JUDGE
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        4
